DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (U.S. Patent No. 5,972,223).
Regarding claim 8, Jonsson et al. discloses a facility capable for manufacturing a predetermined quantity of a batch of liquid acid concentrate for hemodialysis machines (figures 1 and 2; column 2, lines 7-10) wherein the facility comprises:
a mixing tank (figure 1, reference #1; figure 2, reference #20);
a water source connected to the mixing tank via a water introduction line (figures 1 and 2, reference #4);
an electrolyte tank capable of containing a mixture of the electrolytes potassium and/or calcium and/or magnesium in exact quantities needed to manufacture the batch of liquid acid concentrate, wherein said mixture optionally further contains at most one part of acid and/or at most one part of sodium chloride needed for the manufacture of the batch of liquid acid concentrate (figures 1 and 2, reference #2; column 5, lines 59-67; column 6, lines 56-59) (it is noted that the material or article worked upon does not further limit an apparatus claim and the tank (reference #2) is capable of containing the mixture in exact quantifies, see MPEP §2115), 
a withdrawal line that leads from the mixing tank to the electrolyte tank to transfer part of a solution from the mixing tank into the electrolyte tank (figures 1 and 2, reference #10);
a return line that leads from the electrolyte tank to the mixing tank for transferring the solution contained in the electrolyte tank into the mixing tank (figures 1 and 2, reference #11), wherein the withdrawal line and the return line are one and the same line, two different lines or a combination of the same and different lines (figures 1 and 2, reference #10 and 11);
a recirculation line (figures 1 and 2, reference #6);
at least one pump to convey solution in the withdrawal line, the return line and the recirculation line (figure 2, reference #31);
an acid source connected to the mixing tank configured to introduce the acid at a quantity needed for the manufacture of the batch into the mixing tank, taking into account the acid that is optionally already be present in the electrolyte tank (column 2, lines 53-55; column 3, lines 59-63; column 4, lines 39-40; column 6, lines 56-59; column 10, lines 42-43; column 11, lines 4-7); and
a sodium chloride source connected to the mixing tank (figure 1, reference #3 with conduit not labeled; column 5, lines 60-62; column 6, lines 23-27), the sodium chloride source capable to introduce a solid sodium chloride at a quantity needed for the manufacture of the batch into the mixing tank, taking into account the sodium chloride that is optionally already be present in the electrolyte tank (figures 1 and 2, reference #3 with conduits not labeled; column 3, lines 17-29 (solid form); column 3, lines 36-40 (particulate form means solid); column 5, lines 60-62; column 6, lines 23-27).
Regarding the limitations in the preamble reciting “for manufacturing a predetermined quantity of a batch of liquid acid concentrate for hemodialysis machines”, the limitation is not given any patentable weight since it is directed to an intended use of the facility.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 10, Jonsson et al. discloses wherein the mixing tank is equipped with stirring means (figure 1, reference #5, 6 and 7 (recirculation conduit stirs the contents of the mixing tank by circulating the fluid through the tank)).
Regarding claim 12, Jonsson et al. discloses wherein the water introduction line for introducing the water into the mixing tank, and/or the return line for transferring the solution contained in the electrolyte tank into the mixing tank and/or the acid source and/or the sodium chloride source open into a top of the mixing tank (figures 1 and 2, reference #4 and 11 open into top of mixing tank 1/20); and/or
an inlet of the withdrawal line for transferring a portion of the solution from the mixing tank to the electrolyte tank is located at a bottom of the mixing tank (figure 2, reference #10 from bottom of reference #20); and/or
an inlet of the recirculation line is located at the bottom of the mixing tank (figure 2, reference #5/10/11 comes from bottom of reference #20) and an outlet of the recirculation line is located at the top of the mixing tank (figure 2, reference #7 introduces into top of reference #20).
Regarding claim 21, Jonsson et al. discloses a conveyor configured to convey the solid sodium chloride from the sodium chloride source to the mixing (figure 1, conduits between reference#1 and reference #3 that convey sodium chloride to mixing tank; figure 2, conduits between reference #20 and reference #3 that convey sodium chloride to mixing tank.
Regarding claim 22, Jonsson et al. discloses wherein the batch is from 100 liters to 4000 liters (columns 8-9, lines 63-3 (based on the kilograms recites and the recipe described, it can be inferred that the batch falls within the liters recited).  It is noted that the limitation attempts to further limit the batch which is a part of the preamble and is not accorded any patentable weight.
Regarding claim 23, Jonsson et al. discloses wherein the batch is at least 100 liters (columns 8-9, lines 63-3 (based on the kilograms recites and the recipe described, it can be inferred that the batch falls within the liters recited).  It is noted that the limitation attempts to further limit the batch which is a part of the preamble and is not accorded any patentable weight.
Regarding claim 24, Jonsson et al. discloses a buffer tank (see figure 1, showing reference #9 and multiple other types of tanks that can be connected to the facility); and a conveying line that leads from the mixing tank to the buffer tank (figure 1, reference #6, 8 and conduit between reference #8 and 9), wherein the conveying line is for transferring the batch of liquid acid concentrate from the mixing tank to the buffer tank (figure 1, reference #6 and 7 connect to reference #1, see arrows).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Burbank et al. (U.S. Patent Pub. No. 2014/0018727).
Regarding claim 9, Jonsson et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose the mixing tank equipped with a scale.
Burbank et al. teaches another dialysis system (title).  The reference teaches mixing tank is equipped with a scale capable to determine by weighing the amount of water, acid and sodium chloride introduced into the mixing tank and/or to weigh the quantity of solution transferred from the mixing tank into the electrolyte tank, as well as the quantity of solution transferred from the electrolyte tank into the mixing tank (reference #778 and 955).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the scale of Burbank et al. on the mixing tank of Jonsson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dialysis systems.  One of ordinary skill in the art would be motivated to provide a scale on the mixing tank so that the controller can accurately control and monitor the amount of materials being added and delivered for the desired amount of each mixed product.
Regarding claim 11 and 19, Jonsson et al. discloses all the limitations as set forth above.  The reference also discloses a conductivity meter capable to measure the conductivity of the solution, including after adding the acid, wherein the conductivity meter is placed in the mixing tank of in the recirculation line (figure 2, reference #32).  However, the reference does not explicitly disclose a density meter.
Burbank et al. teaches other types of measurements may be used to measure proportions of dialysis fluid components and dilution, including density measurement to ensure proper portioning and dilution rates for achieving target prescriptions ([0083]-[0085]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the density meter of Burbank et al. in the recirculation line of Jonsson to measure the density of the solution to ensure proper portioning of fluid components.
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant argues Jonsson is not capable of introducing a solid sodium chloride because the facility is directed to a dialysis machine and the term “configured” adds structure.  Examiner finds this argument unpersuasive.  First, the reference clearly states that solid sodium chloride may be used (column 3, lines 17-29 (solid form); column 3, lines 36-40 (particulate form means solid); column 5, lines 60-62 (powder form = solid)).  Second, Applicant’s argument that because the facility is directed to a dialysis machine, solid sodium chloride cannot be used is conclusory and lacking any support.  Rather, Applicant’s own preamble states the facility is for hemodialysis machines which contradicts Applicant’s arguments.  Third, with respect to Applicant’s argument that the term “configured” imparts structure, that is not true.  The limitation does not recite any further structural element.  A recitation of the intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. In response to Applicant’s argument that the Office has not given any patentable weight to the functional limitations, as discussed above, the Office has given the claim limitation the patentable weight afforded to it in accordance with the MPEP §2114.
Applicant argues Jonsson fails to disclose the limitations of claims 22 and 23.  First, Applicant has not explained why.  Second, the limitations directed to further limiting the batch are not accorded any patentable weight.  The limitation of the batch is directed to the preamble which, as explained above, does not have any patentable weight.  Therefore, any limitations that attempt to further limit the batch are also not accorded any patentable weight. 
Applicant argues Jonsson fails to disclose the limitations of claim 24 without explaining why.  As explained above, the reference teaches the limitations of claim 24.  The limitations fail to disclose any specific structure given to the buffer tank, and therefore, any container, including the enclosed structure of reference #9 and the other containers shown in figure 1 that may be connected to the conduit line leading out of the mixing tank at reference #8 read on the limitation of the buffer tank. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774